     COOLEY LLP                                     SYVERSON, LESOWITZ & GEBELIN LLP
 1   WHITTY SOMVICHIAN (194463)                     Scott Lesowitz (261759)
     (wsomvichian@cooley.com)                       (scott@syversonlaw.com)
 2   101 California Street, 5th Floor               8383 Wilshire Boulevard, Suite 520
     San Francisco, CA 94111-5800                   Beverly Hills, California 90211
 3   Telephone: (415) 693-2000                      T: (310) 341-3076
     Facsimile: (415) 693-2222
 4                                                  Attorney for Defendant Kydia Inc.
     COOLEY LLP
 5   BRENDAN J. HUGHES
     (Admitted Pro Hac Vice)
 6   (bhughes@cooley.com)
     REBECCA GIVNER-FORBES
 7   (Admitted Pro Hac Vice)
     (rgf@cooley.com)
 8   1299 Pennsylvania Avenue, NW, Ste. 700
     Washington, DC 20004
 9   Telephone: (202) 842 7800
     Facsimile: (202) 842 7899
10
     Attorneys for Plaintiff Google LLC
11

12
                                   UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN JOSE DIVISION
15

16
     GOOGLE LLC, a Delaware limited liability       Case No. 18-cv-03047-NC
17   company,
                                                    STIPULATED DISMISSAL OF THE CASE
18                   Plaintiff,                     UNDER FED. R. CIV. P. 41(A)(1)(A)(II)

19         v.
20   KYDIA INC. D/B/A BEYONDMENU, an
     Illinois corporation, and DOES 1-20,
21
                     Defendant.
22

23

24

25

26

27


                                                                          STIPULATION TO DISMISS
                                                                         CASE NO. 18-CV-03047-NC
                                         STIPULATED DISMISSAL
 1

 2          Plaintiff Google LLC (“Google”) and Defendant Kydia Inc. d/b/a BeyondMenu (“Kydia”), by
 3   and through their undersigned counsel, hereby notify the Court that they have agreed to a settlement
 4   agreement relating to Google’s claims, which was fully executed on June 3, 2019 (the “Settlement
 5   Agreement”).
 6          Pursuant to the Settlement Agreement, Google and Kydia hereby stipulate under Federal Rule
 7   of Civil Procedure 41(a)(1)(A)(ii) that the complaint in this matter be dismissed without prejudice and
 8   subject to Google’s ability to seek enforcement of the Settlement Agreement as described in Section
 9   12 of the Settlement Agreement.
10          The parties jointly request that the Court retain jurisdiction over this action solely for purposes
11   of enforcing the Settlement Agreement. A proposed order is submitted herewith.
12   Dated: June 5, 2019                    COOLEY LLP
13

14                                            By: /s/ Whitty Somvichian
15                                            Whitty Somvichian (194463)
                                              Attorneys for Plaintiff Google LLC
16

17                                            SYVERSON, LESOWITZ & GEBELIN LLP
18                                            By: /s/ Scott Lesowitz
19
                                              Scott Lesowitz (261759)
20                                            Attorney for Defendant Kydia Inc.

21

22

23

24

25

26

27

28
                                                                                     STIPULATION TO DISMISS
                                                      2.                            CASE NO. 18-CV-03047-NC
 1                                          [Proposed] ORDER
 2          Whereas the parties have entered into a settlement agreement on June 3, 2019 to resolve this
 3   action (the “Settlement Agreement”), the Court hereby ORDERS:
 4          1.     The complaint filed by Plaintiff Google LLC (“Google”) against Defendant Kydia Inc.
 5   d/b/a BeyondMenu (“Kydia”) is hereby dismissed without prejudice and subject to Google’s subject
 6   to Google’s ability to seek enforcement of the Settlement Agreement as described in Section 12 of the
 7   Settlement Agreement;
 8          2.     The Court shall retain jurisdiction over this action solely for purposes of enforcing the
 9   terms and remedies of the Settlement Agreement.
10

11   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                          ISTRIC
12
                                                                   T ES D        TC
     Dated: ____________________
                June 5, 2019                                      A
                                                          ___________________________________
                                                                 T
13




                                                                                               O
                                                               S
                                                          The Honorable Nathanael Cousins




                                                                                                U
                                                              ED
                                                          United States Magistrate Judge




                                                                                                 RT
14
                                                          UNIT


                                                                                   TED
15                                                                          GRAN




                                                                                                     R NIA
16
                                                                                         . Cousins
                                                          NO




                                                                             thanael M
                                                                    Judge Na
17




                                                                                                     FO
                                                           RT




                                                                                                 LI
18
                                                                   ER
                                                              H




                                                                                               A
                                                                        N                       C
19                                                                                        F
                                                                            D IS T IC T O
                                                                                  R
20

21

22

23

24

25

26

27

28
                                                                                    STIPULATION TO DISMISS
                                                     3.                            CASE NO. 18-CV-03047-NC
 1                                             ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3) regarding signatures, I, Whitty Somvichian, attest that
 3   concurrence in the filing of this document has been obtained from each of the other signatories. I
 4   declare under penalty of perjury under the laws of the United States of America that the foregoing is
 5   true and correct. Executed this 5th day of June, 2019, at San Francisco, California.
 6

 7                                                 /s/ Whitty Somvichian
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                  STIPULATION TO DISMISS
                                                     4.                          CASE NO. 18-CV-03047-NC
